Citation Nr: 1749022	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, from April 27, 2000 through February 5, 2002.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, from February 6, 2002 through August 2, 2015.

3.  Entitlement to an effective date earlier than April 27, 2000 for the award of a higher, 50 percent rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder.

4.  Entitlement to an effective date earlier than April 27, 2000 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an effective date earlier than April 27, 2000 for basic eligibility to dependents' educational assistance (DEA) under Chapter 35 of Title 38 U.S. Code. 
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The procedural history of this appeal is complex.  To clarify the issues currently on appeal and to provide context for the decisions below, the Board provides the following summary, to include discussion of other RO and Board decisions.   

A December 1995 rating decision granted service connection for depression secondary to medication taken for service-connected hypertension (atenolol) and assigned a 10 percent rating, effective September 12, 1994.  The Veteran disagreed with the initial rating assigned for depression and perfected a timely appeal.  A September 1996 rating decision increased the initial rating for depression to 30 percent, effective September 12, 1994.  

In the February 1999 rating decision, the RO denied entitlement to a TDIU.  

In July 1999, the Board remanded the claim for an initial rating in excess of 30 percent for a "psychiatric disorder" to the agency of original jurisdiction (AOJ).  The Board found that another VA psychiatric examination was required to determine which psychiatric diagnoses were attributable to medication prescribed for the Veteran's hypertension, to evaluate psychiatric disability attributable to medication taken for hypertension under the rating criteria for mental disorders in effect before and after November 7, 1996, and to describe the effects of service-connected psychiatric disability on the Veteran's employability.

The Veteran presented for a VA examination on April 27, 2000.  The diagnosis was "major depression in partial remission."  The examining psychiatrist commented that psychological testing was indicated to "more clearly ascertain the true nature and extent" of the Veteran's psychiatric symptoms.  After the Veteran completed psychological testing in February 2002, the diagnosis was bipolar disorder, predominantly depressed and panic disorder with agoraphobia.  The clinical psychologist who administered the testing and interviewed the Veteran concluded that the medication the Veteran had once taken for hypertension was "responsible only for the precipitation and not the maintenance" of the current symptoms.  

In an April 2002 addendum report, the psychiatrist who conducted the April 2000 VA examination concluded that the current psychiatric diagnosis was bipolar disorder; panic disorder with agoraphobia; and depression secondary to medication, resolved, not found on this examination.  The psychiatrist opined that the Veteran's initial depression was either secondary to medication taken for depression, or was the first onset of her bipolar depression symptoms.  The examiner elaborated that with "proper treatment and discontinuation of the medication, that depression should have resolved and any further depressions [sic] would be secondary to her bipolar disorder."  Moreover, the psychiatrist believed that atenolol does not precipitate bipolar disorder.  Therefore, the psychiatrist opined that the Veteran had no current manifestations of the service-connected psychiatric disability, and her current psychological state was "related entirely to her current diagnosis [of] bipolar disorder and panic disorder."

In an August 2002 rating decision, the RO denied entitlement to service connection for bipolar disorder and panic disorder with agoraphobia.  In a separate letter issued the same month, the RO notified the Veteran of the proposed action to reduce the rating for depressive disorder from 30 percent to noncompensable (zero percent).  The Veteran disagreed with the denial of service connection for bipolar disorder and panic disorder with agoraphobia and perfected a timely appeal.

In an October 2003 decision, the Board denied entitlement to an initial rating in excess of 30 percent for depressive disorder from the date service connection was established to January 31, 2003 under the applicable rating criteria in effect prior to and effective on November 7, 1996; and denied entitlement to a compensable rating for depressive disorder from February 1, 2003, to include finding the reduction from 30 to zero percent proper.  At that time the Board also remanded the issues of entitlement to service connection for bipolar disorder and panic disorder with agoraphobia and entitlement to a TDIU.  The Board had instructed the AOJ to issue a statement of the case (SOC) in response to the Veteran's May 1999 notice of disagreement (NOD) with the denial of a TDIU.  However, before the RO completed that action, the Veteran submitted a substantive appeal in November 2003 regarding the issue of entitlement to a TDIU and requested a personal hearing before a Veterans Law Judge (Travel Board hearing). 

In a March 2005 decision, the Board denied entitlement to service connection for bipolar disorder and panic disorder with agoraphobia and remanded the issue of entitlement to a TDIU to arrange a Travel Board hearing according to the Veteran's November 2003 request.  In September 2005, the Veteran's former attorney withdrew the request for a hearing.  

The Veteran appealed the Board's March 2005 decision to the Court of Appeals for Veterans Claims (Court).  In an October 2006 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) to vacate and remand to the Board the part of the March 2005 decision that denied service connection for bipolar disorder and panic disorder with agoraphobia, directing the Board to decide the service connection issue based on a complete and thorough VA examination.

In a November 2006 decision, the Board denied the claim of entitlement to a TDIU.

In March 2007, the Board remanded the claim of entitlement to service connection for bipolar disorder and panic disorder with agoraphobia to the AOJ for additional development, consistent with the October 2006 Joint Motion and Court Order.

Following a May 2007 VA examination, in which no evidence of bipolar disorder was found on examination, an October 2007 rating decision by the RO increased the assigned rating for depressive disorder to 50 percent, effective May 15, 2007.  In June 2008, the Veteran's attorney submitted an NOD on the Veteran's behalf, expressing disagreement with the 50 percent rating assigned for depressive disorder and the effective date assigned for the increased rating.  After the RO issued an SOC in February 2009, the attorney perfected an appeal of these issues on the Veteran's behalf.  

In the meantime, the Veteran also had appealed the Board's November 2006 decision denying entitlement to a TDIU to the Court.  In a January 2009 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the November 2006 Board decision that denied entitlement to a TDIU.  Thereafter, in June 2009, the Board remanded the claim for a TDIU to the RO, directing the RO to consider the evidence added to the claims file since the prior, October 2006 Court Order, to ensure VA's notice obligations to the Veteran had been satisfied, and to readjudicate the claim.

In the April 2010 rating decision, the RO recharacterized the Veteran's service-connected depressive disorder as "bipolar disorder with panic disorder and agoraphobia, to include a history of depressive disorder" and granted an "earlier effective date of April 27, 2000, for the 50 percent evaluation and a higher evaluation of 70 percent, effective February 6, 2002."  However, inasmuch as that increase did not result in the maximum rating available for psychiatric disability, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).  The decision also granted a TDIU and basic eligibility to DEA benefits, each effective April 27, 2000.

In March 2011, VA received an NOD from the Veteran's attorney on her behalf.  Regarding the April 2010 rating decision, the Veteran believed she was "entitled to an effective date prior to April 27, 2000 and February 6, 2002, for the grant of benefits, respectively, of 50 percent and 70 percent disability ratings for bipolar disorder with panic disorder and agoraphobia, to include history of depressive disorder."  She also believed an effective date prior to April 27, 2000 was warranted for the grant of a TDIU and basic eligibility for DEA benefits.  The Veteran's attorney perfected a timely appeal of these issues on the Veteran's behalf.

In April 2015, the Board remanded the following issues to the AOJ for further development: the increased rating issue of entitlement to a rating in excess of 50 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, prior to February 6, 2002 and in excess of 70 percent thereafter; and the three effective date issues of entitlement to an effective date prior to April 27, 2000 for the award of a higher 50 percent rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, for the award of a TDIU, and for the award of basic eligibility to DEA.  At that time, the Board explained that a January 2013 SOC had incorrectly characterized the issue of entitlement to a rating higher than 70 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, as entitlement to an effective date earlier than February 6, 2002 for the award of a 70 percent rating.  Therefore, the Board had recharacterized this effective date issue as one for an increased (staged) rating.  

Finally, a March 2016 rating decision granted a 100 percent rating for bipolar disorder with panic disorder and agoraphobia, effective August 3, 2015.  In April 2016, the AOJ issued a supplemental statement of the case (SSOC) addressing the remaining issues on appeal and returned the appeal to the Board.

Based on the procedural history of this case, and to the extent that the October 2003 Board decision denied entitlement to a rating in excess of 30 percent for depressive disorder from September 12, 1994 through January 31, 2003, and a compensable rating for depressive disorder from February 1, 2003, that decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §20.1100 (2016).  The Veteran did not appeal any aspect of that decision to the Court, to include the propriety of the reduction from 30 percent to zero percent.  Moreover, the record does not contain a motion for revision of the October 2003 Board decision on the grounds of clear and unmistakable error.  See 38 U.S.C.A. § 7111 (West 2014).

Therefore, because the Board already decided the matter regarding the proper disability rating for service-connected psychiatric disability in October 2003, which was then characterized as depressive disorder, the Board will not adjudicate that issue again except to the extent that the April 2010 rating decision assigned an increased rating of 50 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, and assigned an effective date of April 27, 2000 for that rating, which pre-dates the October 2003 Board decision.  See 38 U.S.C.A. § 7104(a) ("All questions in a matter which under section 511(a) of this title [38 U.S.C.A. § 511(a)] is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.").  

In summary, the issues remaining on appeal are those identified on the title page, which originated from the October 2007 and April 2010 rating decisions issued by the Winston-Salem RO. 

The issues of entitlement to an effective date earlier than April 27, 2000 for the award of a TDIU and basic eligibility to DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From April 27, 2000 through February 5, 2002, bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested by tense, tearful, and depressed mood; depressed affect; impaired calculation ability; fair insight and judgment; mood swings between depression and feeling high with reckless spending, poor concentration, and sleep and appetite disturbance; periods of intense rage; self-isolation; and suicidal thoughts with plan, producing occupational and social impairment, with deficiencies in most areas.

2.  From February 6, 2002 through October 15, 2009, bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested by generally depressed mood; blunted, anxious, labile, or constricted affect; intermittent irritability; social isolation and agoraphobia characterized by withdrawn, isolative behavior; intermittent suicidal ideation, for which the Veteran was hospitalized twice in July 2007 and once in July 2008 after reporting suicidal plans; intolerance for being touched; panic attacks being intermittently frequent (three to four times per week) versus absent; anhedonia, crying spells, decreased energy, and sleep disturbance; and periods of sporadic appetite and decreased concentration, producing occupational and social impairment, with deficiencies in most areas.

3.  From October 15, 2009 through August 2, 2015, bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested by some tangential thought processes; extreme social phobia and agoraphobia; psychomotor retardation; superficial insight and judgment; some difficulty with concentration; low motivation; frequent inability to perform activities of daily living; panic attacks several times per week; moderate to severe depression; anxiety; periods of insomnia and excessive sleep; irritability; decreased energy and crying spells; some suicidal ideation without intent or plan; and periods of elevated mood with increased energy, pressured speech, and racing thoughts, producing total occupational and social impairment.

4.  In an October 2003 decision, the Board denied entitlement to an initial rating in excess of 30 percent for depressive disorder from September 12, 1994 through November 6, 1996 and denied an initial compensable rating for depressive disorder from February 1, 2003; the Veteran did not appeal the Board's decision to the Court and it became final.

5.  The request for an effective date earlier than April 27, 2000 for the award of a higher disability rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, is an improper, free-standing claim that attempts to vitiate the finality of the October 2003 Board decision.



CONCLUSIONS OF LAW

1.  From April 27, 2000 through February 5, 2002, the criteria for a 70 percent rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9432 (2016).

2.  From April 27, 2000 through October 15, 2009, the criteria for a rating in excess of 70 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9432 (2016).

3.  From October 15, 2009 through August 2, 2015, the criteria for a 100 percent rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9432 (2016).

4.  The claim for an effective date prior to April 27, 2000 for the assignment of an increased rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, is a freestanding claim over which the Board has no jurisdiction.  38 U.S.C.A. § 5110, 7104(a) (West 2014); 38 C.F.R. §§ 3.155, 3.400, 20.1100 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  With respect to the increased rating and effective date issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice pertinent to establishing and increased rating in a letter sent to the Veteran in April 2004.  In addition, the February 2009 SOC provided adequate notice as to how VA assigns disability ratings and effective dates.

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA and private treatment records, VA examination reports pertinent to other claims or disabilities, records from the Social Security Administration (SSA) and lay statements are associated with the claims file.  VA provided numerous relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted beyond those already in effect, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's bipolar disorder and panic disorder with agoraphobia has been rated 50 percent disabling from April 27, 2000 through February 5, 2002 and as 70 percent disabling from February 6, 2002 through August 2, 2015 pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code 9432.  She contends that a higher rating is warranted for both applicable time periods on appeal.

Under these criteria, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 32 (4th ed. 1994)). 

In this regard, the Board notes that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM Fifth Edition (DSM-5), and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Because the applicable time periods on appeal occur in whole or in part prior to the regulatory amendments, the Board will consider the GAF scores in adjudicating the claims.  During the periods from April 27, 2000 through February 5, 2002 and from February 6, 2002 through August 2, 2015, the Veteran's GAF scores have ranged from 30 to 60.  

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  DSM-IV 32 (4th ed. 1994).  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 21 to 30 indicate behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

GAF scores are just one component of a veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the veteran's entire disability picture, including GAF scores.  Under such circumstances, veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

During a VA examination on April 27, 2000, the Veteran described the onset of her depressive symptoms occurring around the same time she started taking atenolol for hypertension.  Since she had been off that medication, however, she continued to experience depression symptoms.  She reported adequate sleep with medication, sporadic appetite, poor concentration, isolating herself in her room, and crying.  

Reported mental status examination findings included the following: alert, cooperative, and neatly dressed; fully oriented; no loose associations or flight of ideas; no bizarre motor movements or tics; tense and tearful mood with appropriate affect; no delusions, hallucinations, ideas of reference, or suspiciousness; good remote and recent memory; and adequate insight, judgment, and intellectual capacity.  The examiner assigned a GAF score of 50.  Following a review of the claims file, the examiner also commented that psychological testing was indicated to more clearly ascertain the nature and extent of the Veteran's psychiatric symptoms.

A July 2001 primary care record from the New York VA Healthcare System reflects the Veteran's report of currently taking medications for depression.  She stated she had had suicidal thoughts to drive in front of cars, compelling her to stay at home 90 percent of the time.  The physician observed the Veteran to have depressed affect and weepy appearance.  The assessment included depression with a plan for urgent psychiatric intervention.  The Veteran met with a VA social worker the following day.  In addition to disclosing a history of suicidal ideation, she reported feelings of intense rage at times with severe mood swings, feeling high and spending money recklessly followed by extreme depression.  She also reported sleep and appetite disturbance.  She indicated she had recently moved from North Carolina to New York to stay with her brother to give her mother a break.  The social worker arranged for an appointment in the mental hygiene clinic.

In September 2001, the Veteran presented to the New York VA mental health clinic upon referral from the emergency department after she arrived requesting a refill of her usual psychotropic medications.  She complained of weekly mood swings between feeling depressed and feeling high or elated with non-stop talking and shopping sprees.  She endorsed being awake for 2 to 3 days without sleep, with decreased appetite, and difficulty concentrating during the "high" periods.  She stated that she had relied on her daughters to drive her places during the past two years because she had had the urge to drive into other cars to kill herself; she denied any history of suicide attempts or ever being hospitalized for psychiatric problems.  

Mental status examination findings were similar to previous reports.  She was oriented to person, time, and place; motor function and content and quality of speech and thought were unremarkable; she had a cooperative attitude with depressed mood and affect; memory functions were intact; calculation was impaired; judgment and insight were fair; and she demonstrated average range of intellectual ability and abstract reasoning.  The psychiatrist assigned a GAF score of 60 and renewed the Veteran's psychotropic prescription medications.

On February 6, 2002, the Veteran completed psychological testing, as recommended by the April 2000 VA examiner.  She reported current symptoms of constant depression; irritability; intolerance for being touched, including by her own children; panic attacks that prevent her from driving on highways; and claustrophobia.

On mental status examination, the Veteran was well-oriented to person, time, and place; cooperative with the testing and interview; and appropriately groomed.  She displayed no psychomotor disturbance, but would not allow the interview room door to be closed, positioning it to be open very slightly.  She was tearful shortly after beginning the interview and remained so throughout most of the appointment.  She tended to be underproductive, but responsive, although somewhat vague, to questions.  She described her mood as "just want[ing] [her depression] to get better."  Affect was labile and tearful without evidence of irritability or agitation.  Form of thought was logical and goal directed, and insight and judgment appeared grossly intact.  She denied perceptual disturbances; delusions were not elicited.  She complained of short-term memory deficits, but denied long-term memory problems; no gross memory deficits were displayed during the interview.  She denied current suicidal or homicidal ideation and any history of suicidal behaviors, but endorsed suicidal ideation without intent or plan in the prior month.    

The clinical psychologist detailed that the Veteran's test results or psychometrics were characterized by symptom over-reporting on each testing tool.  For example, the Veteran's over-reporting "invalidated interpreting the MMPI-II" because she endorsed "many severe symptoms that are not endorsed even by acutely psychotic psychiatric inpatients, yet her item response style did not indicate confusion" on the test.  Similarly, "her performance on the MCMI-II was also characterized by an extremely high level of symptom reporting, which elevated many scales, including depression, dysthymia, and various personality disorder traits."  In addition, her performance on a testing tool to check for potential PTSD-like symptoms was" indicative of a high level of inconsistent responses, with significant elevations on scales tapping depression, anger/irritability, and tension reduction behaviors."  Finally, her "performance on the face-valid [Beck Depression Inventory] produced a score in the 'extremely severe' range of depression." 

The examiner summarized that the Veteran's performance on psychometric testing appeared to be problematic given her relatively consistent report of symptoms found elsewhere in her claims file compared with the suggestion of symptom over-reporting on psychometrics along with previously unreported symptoms based on review of the claims file.  The examiner observed that previous examinations and recent records suggested the likelihood of a depressive disorder, but also documented the Veteran's reports of panic attacks and avoidance of public contact, consistent with a possible panic disorder with agoraphobia.  The examiner also noted the Veteran had been relatively consistent in reporting irritability with her family and others, including her report in the current interview of throwing objects at family members when feeling irritated, and recent reports of euphoria and elation with behavioral hyperactivity, symptoms that, if valid, could indicate her depression symptoms were part of a bipolar disorder.

The diagnostic impression was bipolar II disorder, predominantly depressed and panic disorder with agoraphobia.  The examiner assigned a GAF score of 40, noting the Veteran's report of her inability to work, particularly due to symptoms of depression, anxiety, and irritability.

In an April 2002 addendum opinion report, the VA psychiatrist who conducted the April 27, 2000 examination reviewed the evidence, including the psychometric testing report, and concluded that the Veteran's symptomatology from bipolar disorder and panic disorder with agoraphobia demonstrated marked impairment in social functioning and inability to work.  A GAF score of 40 was assigned.

In May 2004, the Veteran was voluntarily admitted for inpatient psychiatric treatment at the Fayetteville VA Medical Center (VAMC) after presenting to the emergency department with suicidal ideation with a plan to "overdose on pills" after feeling more depressed for the past two to three days.  She endorsed having anxiety attacks at least three to four times per week when she is about to get in a car and at other times.  She also reported mood swings of highs and lows.  She admitted that she stopped taking her medications one year earlier despite not having any problems with either medication, which she believed was helpful in the past.  An admission mental health consultation report reflects mental status examination findings of depressed mood, suicidal thought, and fair insight and judgment.  Other mental status indicators reflected normal or unremarkable findings.  The assigned GAF score on admission was 50.  During an individual psychotherapy session, she reported that her anxiety attacks started in March 2004.  Three days after her admission, she reported "feeling great" to the treatment team on rounds.  Later that day, she requested her Clonazepam to reduce/stop an episode of anxiety.  She was discharged five days after admission.

Outpatient VA treatment records dated in June 2004 reflect that the Veteran required some medication adjustment to better address her anxiety attack symptoms.  Later in June 2004, she reported feeling much better since her medications were changed; she had not had any more anxiety attacks, her appetite was good, she was sleeping fairly well, but she still checked her doors about ten times before going to bed.

During a March 2006 VA psychiatry medication management visit, the Veteran described being under a lot of stress because her mother was dying from cancer and the Veteran cared for her except for the three hours per day that hospice came to their home to help.  She stated she was not sleeping well and felt depressed, but denied suicidal ideation.  Objectively, she appeared sad and tearful; she was not anxious; she was verbal and coherent and had good impulse control, judgment, and insight.  There was no evidence of auditory or visual hallucinations; paranoid, suicidal, or homicidal ideations; or thought disorder.  A September 2006 follow-up note reflects the Veteran's report that her mother had died and she was not doing well because she felt depressed and had thoughts of suicide, although she denied current suicidal ideation.  Objective findings were similar to those reported in March 2006.  A November 2006 psychiatry record documents that the Veteran's depression had stabilized and her medications were working well. 

In May 2007, the Veteran was afforded a VA examination by the same psychiatrist who conducted the April 2000 examination.  She reported current symptoms of poor concentration and not understanding what she reads; feeling sad and staying home 90 percent of the time; anxiety, which was aggravated by crowds; sleep disturbance; sporadic appetite; and decreased interest and energy.  She denied suicide attempts or panic attacks and denied current suicidal or homicidal ideation.  She reported taking Paxil and Clonazepam, which help her symptoms.  She stated that she completed two years of college and last worked in 1994 in shipping and receiving at Gilford Mills, but was let go after missing three weeks of work due to depression, losing her temper at work, and causing the company to lose customers.  The examiner summarized the Veteran's current psychosocial functioning as not working in 13 years; doing limited chores around the house, having fair physical health, and having no friends or real recreational and leisure pursuits.  

Mental status examination findings included the following: alert, cooperative and pleasant, and oriented times three; casually but appropriately dressed; no loosened associations or flight of ideas; no bizarre motor movements or tics; subdued mood that was tearful at times, but other times pleasant; appropriate affect; no impairment of thought processes or communication; no delusions, hallucinations, ideas of reference, or suspiciousness; and adequate remote and recent memory, insight and judgment, and intellectual capacity.  The psychiatrist assigned a GAF score of 51.

In early July 2007, the Veteran was admitted again for inpatient psychiatric treatment after presenting to the Fayetteville VAMC with suicidal ideation and a "very tearful and sad affect."  She described having some difficulty with her teenage daughter being verbally abusive and disrespectful, including in public.  She stated that she spent most of the time in her bedroom to avoid dealing with her daughter and to reduce stressful encounters.  During the hospitalization, medical personnel observed the Veteran to have a depressed mood with blunted affect.  She was discharged home in stable condition several days later; the GAF score at discharge was 48.

The Veteran was hospitalized for another three-day period in late July 2007 after presenting to the emergency department reporting that she felt depressed and suicidal with a plan to cut her wrist.  She stated that she had not been eating or sleeping well.  On admission she appeared depressed, irritable, and anxious.  She stated that her medications did not seem to be working as well as in the past and requested adjustment to her medications.  At the time of discharge, she was not depressed, anxious, or irritable; she was eating well; and she denied suicidal or homicidal ideation, intent, and plan.  The GAF score at discharge was 52.

During subsequent VA mental health visits, the Veteran endorsed depression and anhedonia; experienced a time period of fearing she may die if she drove or rode in a car; denied suicidal ideation; and reported leaving her house only when necessary.  Reported objective findings included tired appearance; depressed mood; depressed or constricted affect; withdrawn and isolative behavior; and depression screening (PHQ-9) suggestive of moderate depression.  In March 2008, her primary care physician noted the Veteran misses appointments due to agoraphobia.

In July 2008, the Veteran was voluntarily admitted for psychiatric evaluation after she appeared in a VA emergency department reporting suicidal ideation for two days.  She related she was going to cut her wrists, but someone walked in on her.  VA medical personnel concluded the Veteran had marked depression and withdrawal and was considered a danger to herself.  Psychiatric evaluation findings the next day included the following: neat appearance; alert and fully oriented; normal speech; appropriate behavior; depressed mood; constricted affect; normal thought content with no evidence of hallucinations; and normal concentration, insight and judgment, memory, intelligence, and abstraction.  She denied current suicidal or homicidal ideation.  Subjectively, she reported staying in bed a lot at home or playing hours of computer games such as Solitaire.  She was discharged five days later.

In October 2009, the Veteran presented for a VA examination to evaluate the severity of her psychiatric disability.  She endorsed continued difficulty with severe depression and anxiety with self-isolation, insomnia, anger and irritability, decreased energy, crying spells two or three times per week, some suicidal ideation without current plan, and panic attacks two or three times per week.  She described manic or hypomanic episodes that occur twice a month and last from two to five days each.  She reported experiencing pressured speech, racing thoughts, perceived lack of sleep, increased energy, elevated mood, and a desire to spend excessive amounts of money during these episodes.  She stated that these manic or hypomanic episodes alternate with periods of moderate to severe depression.

The Veteran indicated she lived with a cousin and her 19-year-old daughter, but spent most of her time sitting or trying to sleep in her room by herself, rarely leaving her room and leaving the house only for doctor appointments.  She stated she did not help with any chores around the house.  She reported that family members prod her to bathe, change her clothes, and to leave her room to eat with family members.  The examining psychiatrist commented that the Veteran showed "an almost total inability to function in almost all areas without the support of her family."   

On mental status examination, the Veteran appeared somewhat older than her stated age; was cooperative, but a bit vague as a historian; and showed some tangentiality in thought processes.  There was no formal loosening of associations, flight of ideas, hallucinations, delusions, obsessions, compulsions, or phobias other than extreme social phobia and agoraphobia.  Insight and judgment appeared superficial; intellectual capacity appeared grossly intact, but with some difficulty with focus, attention, and concentration.  There were no bizarre mannerisms or involuntary movements, but psychomotor retardation was observed.  The examiner again remarked that the Veteran was almost totally isolated from family and had no friends, and on the whole appeared severely dysfunctional.  The psychiatrist assigned a GAF score of 30.  Based on a review of the record and examination of the Veteran, the examiner believed it was at least as likely as not that the Veteran was completely unemployable due to service-connected psychiatric disabilities. 

Subsequent VA treatment records document the Veteran's reports of intermittent depression; sometimes thinking about suicide, but denying intent or plan; spending time crocheting and getting out of bed more, followed by sleeping all day and all night; and fearing an anxiety attack if she stopped taking Clonazepam.

An October 2014 VA psychiatry note reflects the Veteran's report that she was doing well, had panic attacks "at times," had depression "sometimes," and had been going to church and enjoying it when it was not very crowded.  The psychiatrist observed the Veteran had euthymic affect, congruent with mood and exhibited fair to good insight.

During a February 2015 VA psychiatry visit, the Veteran was trying to decrease Clonazepam.  She stated she had been feeling "up" the last week, denied depression, and reported having lower anxiety and feeling more relaxed.  She reported getting along well with her oldest daughter during the past month.  She denied visual or auditory hallucinations, delusions, or suicidal or homicidal ideation or suicidal attempt.  The psychiatrist noted a remote history of suicidal ideation with a plan.  Objectively, her affect was euthymic, congruent with her mood.  At a June 2015 visit, she reported feeling depressed and having some anxiety.

Having considered the medical and lay evidence of record, the Board finds that a higher, 70 percent rating is warranted for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, for the period from April 27, 2000 through February 5, 2002.  

From April 27, 2000 through February 5, 2002, the Veteran's bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested objectively by tense, tearful, and depressed mood; depressed affect; impaired calculation ability; and fair insight and judgment.  Subjectively, her bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested by mood swings between depression and feeling high with reckless spending, poor concentration, and sleep and appetite disturbance; periods of intense rage; self-isolation; and suicidal thoughts with plan.  

The Board finds that these manifestations more nearly approximate the criteria for a 70 percent rating, particularly due to the Veteran's suicidal thoughts to drive her car in front of other cars; her self-isolation and withdrawal, effectively causing an inability to establish and maintain effective relationships; and the evidence of manic or hypomanic episodes characterized by reckless spending, appetite disturbance, and poor concentration.   

However, for the periods from April 27, 2000 through February 5, 2002 and February 6, 2002 through October 15, 2009, the Board finds the preponderance of the evidence weighs against the claim for a disability rating higher than the 70 percent rating granted herein for the former period and the 70 percent rating already assigned for the latter period for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder.

From February 6, 2002 through October 15, 2009, the Veteran's bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested objectively by generally depressed mood; blunted, anxious, labile, or constricted affect; intermittent irritability; social isolation and agoraphobia characterized by withdrawn, isolative behavior.  In addition, subjective manifestations during this time period included intermittent suicidal ideation, for which the Veteran was hospitalized twice in July 2007 and once in July 2008 after reporting suicidal plans; intolerance for being touched; panic attacks being intermittently frequent (three to four times per week) versus absent; anhedonia, crying spells, decreased energy, and disturbance sleep; and periods of sporadic appetite and decreased concentration. 

The Board finds these symptoms are consistent with the 70 percent rating currently assigned for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, for the period from February 6, 2002 through October 15, 2009.  Similar to the prior period, the Veteran's psychiatric disability has resulted in suicidal thoughts with plans; self-isolation and withdrawal behavior that interferes with routine activities and prevents establishing and maintaining effective relationships; and panic attacks that interfere with the Veteran's ability to drive or ride in a car.

While the Board concludes that a 70 percent rating is warranted for the Veteran's psychiatric disability for the period from April 27, 2000 through October 15, 2009, a higher, 100 percent rating is not warranted for this time period because her psychiatric disability has not been manifested by "particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (describing when a veteran may qualify for a given disability rating under [38 C.F.R.] § 4.130).  The evidence of record demonstrates that the Veteran has not experienced gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives or her own name or occupation.  

While the Veteran did experience intermittent suicidal ideation, including a plan at times, the evidence reflects that she has not been in persistent danger of hurting herself or others.  VA treatment records document regular, routine screening for suicidal thoughts, intent, or plan, and clearly show that the Veteran was not in persistent danger of hurting herself as reflected by her statements denying suicidal ideation.  Similarly, while manic or hypomanic episodes have resulted in some reckless spending and the Veteran experienced periods of irritability, the record fails to demonstrate grossly inappropriate behavior.  For example, the medical evidence notes the Veteran had good impulse control and does not reflect any periods of violence associated with unprovoked irritability.  Finally, VA treatment records and examination reports dating from April 2000 to October 15, 2009 do not reflect neglect of personal appearance and hygiene.  Rather, the Veteran's appearance was reported as neatly dressed, appropriately groomed and dressed, or otherwise unremarkable.  She was also shown to maintain relationships with her family, including mother, brother, and children.  In short, the Board concludes that the Veteran's symptoms did not produce total occupational and social impairment during the periods discussed above.  

The Board finds that this conclusion is supported by the GAF scores assigned from April 27, 2000 through October 15, 2009, which ranged from 40 to 60.  Again, GAF scores range from 41 to 50 denote serious symptoms or serious impairment in social or occupational functioning, while GAF scores ranging from 51 to 60 reflect more moderate impairment.  The Board finds the assigned scores are consistent with the severity, frequency, and duration of the Veteran's psychiatric symptoms and the impairment they produced.  Based on the foregoing facts, the Board finds that a 70 percent rating, but no higher is warranted for psychiatric disability for the period from April 27, 2000 through October 15, 2009.

Turning to the final period, since October 16, 2009, the Veteran's bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, was manifested objectively by some tangential thought processes, extreme social phobia and agoraphobia, psychomotor retardation, superficial insight and judgment, some difficulty with concentration, and low motivation.  Subjective manifestations of psychiatric disability since October 16, 2009 included depression resulting in family members "prodding" her to bathe, change her clothing, or leave her room; panic attacks several times per week; moderate to severe depression; anxiety; periods of insomnia and excessive sleep; irritability; decreased energy and crying spells; some suicidal ideation without intent or plan; and periods of elevated mood with increased energy, pressured speech, and racing thoughts.

The Board finds these manifestations of bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, more nearly approximate the criteria for a 100 percent rating.  Since October 16, 2009, the evidence suggests that the Veteran was frequently unable to perform activities of daily living, including maintaining minimal personal hygiene, as reflected by her report that family members prod her to bathe and change her clothes.  Moreover, the October 2009 VA examiner opined that the Veteran showed an almost total inability to function in almost all areas without the support of her family.  In addition, the examiner characterized the Veteran's social phobia and agoraphobia as "extreme," noting she spends most of her time in a room by herself and was almost totally isolated from her family and had no friends.  Finally, the Board emphasizes that the GAF score of 30 assigned in October 2009 corresponds to an inability to function in almost all areas and contemplates behavior such as staying in bed all day and having no job, home, or friends.

In summary, the Board finds that a rating higher than 70 percent is not warranted for the Veteran's psychiatric disability at any time from April 27, 2000 through October 15, 2009.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes that they are not warranted because as explained above, the medical and lay evidence of record did not support a higher rating than granted herein or already assigned for this period.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms associated with her bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, such as depressed mood, sleep impairment, panic attacks, and suicidal ideation, are contemplated by the schedular rating criteria.  Moreover, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  38 C.F.R. § 4.130.  

Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

In summary, a preponderance of the evidence weighs against the assignment of a rating in excess of the 70 percent rating granted herein or already assigned for the period from April 27, 2000 through October 15, 2009.  There is no reasonable doubt to be resolved for this time period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Earlier Effective Date for Increased Rating

The Veteran believes that an effective date earlier than April 27, 2000 is warranted for the increased rating for service-connected psychiatric disability, which had been 50 percent and is now 70 percent.

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

If an AOJ decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104.  Generally, a claim which has been disallowed by the Board is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. §20.1100(a) (2016).  

As noted in the Introduction, the October 2003 Board decision denied entitlement to a rating in excess of 30 percent for depressive disorder from September 12, 1994 through January 31, 2003, and a compensable rating for depressive disorder from February 1, 2003.  The Veteran did not appeal any aspect of that decision to the Court, to include the propriety of the reduction from 30 percent to zero percent effective February 1, 2003.  Therefore, the October 2003 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §20.1100 (2016).  

Nevertheless, a decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111(a) (West 2014).  For the purposes of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b) (West 2014); 38 C.F.R. § 20.1406 (2016).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome whet it was made.  If is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See id. § 20.1403(c).  

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and a disagreement as to how the facts were weighed or evaluated.  See id. § 20.1403(d)(1)-(3).     

A motion for revision of a decision based on CUE must conform to specific content and filing requirements.  38 U.S.C.A. § 7111(e)-(f) (West 2014); 38 C.F.R. § 20.1404 (2016).  The record does not contain a motion for revision of the October 2003 Board decision that denied initial ratings higher than those assigned for the service-connected psychiatric disability, which was then characterized as depressive disorder, since service connection was established for depression, effective September 12, 1994.  Therefore, the Board may not assign an effective date earlier than April 27, 2000 for the award of an increased rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, on the basis of CUE.  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier.  Rudd v. Nicholson, 20 Vet. App. 296, 297-98 (2006).  The Court held that a final decision of the Secretary was subject to revision only on the grounds of clear and unmistakable error, or upon the presentation of new and material evidence to reopen.  Id. at 299.  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  Id.  The Court found there was no proper claim and dismissed the case.  Id.

Based upon the evidence of record, the Board finds entitlement to an effective date earlier than April 27, 2000 for the increased rating granted for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, is not warranted.  The evidence shows notice of the October 2003 Board decision was mailed to the Veteran at her address of record.  The Veteran is considered to have been adequately notified and there is no evidence of a timely appeal to the Court from that determination.  There is no motion for revision of the October 2003 Board decision due to clear and unmistakable error.  Applying the holding in Rudd to the facts of this case, the Board finds the present claim for an effective date earlier than April 27, 2000 for an increased rating for psychiatric disability is not proper because the request for an earlier effective date is a free-standing claim that attempts to overcome the finality of the October 2003 Board decision.  As a result, her appeal must be dismissed.

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than April 27, 2000 for the increased rating granted for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

From April 27, 2000 through February 5, 2002, a 70 percent rating is granted for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, subject to controlling regulations applicable to the payment of VA monetary benefits.

From February 6, 2002 through October 15, 2009, a rating in excess of 70 percent for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, is denied.

From October 16, 2009, a 100 percent rating is granted for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, subject to controlling regulations applicable to the payment of VA monetary benefits.

The claim for an effective date earlier than April 27, 2000 for the award of in increased rating for bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, is dismissed.


REMAND

The Veteran believes that an effective date earlier than April 27, 2000 is warranted for the award of a TDIU and basic eligibility for DEA benefits.

At the time VA received the Veteran's informal claim for entitlement to a TDIU in February 1996 and followed by her formal claim in December 1996, service connection was in effect for depressive disorder (rated 30 percent disabling) and hypertension (rated 10 percent disabling).  The combined evaluation for compensation was 40 percent.  Thus, prior to April 27, 2000, she did not meet the threshold percentage requirements for consideration of a TDIU. 38 C.F.R. § 4.16(a).

Although the Veteran did not meet the basic percentage requirements for eligibility for consideration of the grant of TDIU under 38 C.F.R. § 4.16(a) prior to April 27, 2000, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to her background, including her employment and educational history.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, and not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the remaining question is whether the Veteran is entitled to referral for consideration of an extraschedular TDIU.  

The Board emphasizes that the Veteran's service-connected psychiatric disability was initially diagnosed as depression or depressive disorder.  Subsequently, VA concluded that the proper diagnosis was bipolar disorder and panic attacks with agoraphobia, to include a history of depressive disorder.  

In February 1996, the Veteran reported she had last worked in April 1995, she was unable to deal with crowds, and suffered from mood swings.  In support of her informal claim for a TDIU, she submitted a January 1996 memorandum from her former employer, which indicated that the Veteran was hired in June 1988, had been on leave under the Family Medical Leave Act (FMLA) since April 19, 1995, and was terminated on September 22, 1995 when "she came in and voluntarily quit.  [The Veteran] stated that she could not return to work at Guilford Mills."

In her December 1996 formal claim for a TDIU, the Veteran indicated she completed three years of college and had worked at Guilford Mills in shipping and receiving since 1988.  She reported that her hypertension and depression prevented her from securing or following any substantially gainful occupation.  She remarked, "I am isolated and I am not as nervous when I am.  Movements along add interception with other causes me [sic] panic attacks, depression, anxiety and a general inability to function."  She enclosed another letter from her former employer, which indicated she was given the "option of quitting or being dismissed" because of her "bad mood swings."  The employer reported the Veteran was "constantly greeting and dealing with the public in her job.  Her mood swings could have caused us to loose [sic] a lot of business."  The employer also stated she had been a "very good employee and had been with Guilford Mills for seven years."

During a May 1996 psychiatric evaluation performed in connection with her claim for SSA disability benefits, the Veteran described symptoms of depression, mania or hypomania, and increasing social withdrawal among other symptoms.  The diagnosis was manic depressive illness, mixed; a GAF score of 25 was assigned.  Other contemporaneous private treatment records document the Veteran's reports of anxiety and not leaving her home as a result, spending up to seven days in a row in her room, decreased energy and appetite, and not working since 1995 due to panic attacks.  The diagnosis included major depressive disorder and panic disorder with agoraphobia.

The Board notes that medical and lay evidence of record suggests that the Veteran experienced many of the psychiatric symptoms that she experiences now at the time of her 1996 claim for a TDIU.  However, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VAs Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The claim for TDIU benefits prior to April 27, 2000, is therefore remanded for consideration on an extraschedular basis by the Director.

The issue of an effective date prior to April 27, 2000 for basic eligibility to DEA benefits is inextricably intertwined with the TDIU claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation Service the issue of entitlement to a TDIU on an extraschedular basis prior to April 27, 2000.  The Director should consider the Veteran's prior occupation in shipping and receiving, her educational history of completing two years of college, and effects of her service-connected bipolar disorder and panic disorder with agoraphobia, to include a history of depressive disorder, on her ability to secure and follow a substantially gainful occupation.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and her attorney a supplemental statement of the case.  After allowing an appropriate opportunity to respond, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


